
	

114 S1449 IS: Building Better Trucks Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1449
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007 to add certain medium-duty and heavy-duty
			 vehicles to the advanced technology vehicles manufacturing incentive
			 program.
	
	
 1.Short titleThis Act may be cited as the Building Better Trucks Act. 2.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (ii)by striking (1) Advanced technology vehicle.— and all that follows through meets— and inserting the following:  (1)Advanced technology vehicleThe term advanced technology vehicle means—
 (A)an ultra efficient vehicle; (B)a light duty vehicle that meets—;
 (iii)in subparagraph (B)(iii) (as so redesignated), by striking the period at the end and inserting ; or; and (iv)by adding at the end the following:
						
 (C)a medium-duty or heavy-duty vehicle that— (i)(I)is subject to regulations established by the Secretary of Transportation under parts 523, 534, and 535 of title 49, Code of Federal Regulations (or successor regulations); or
 (II)is included in a vehicle type or class that offers opportunities to substantially reduce consumption of conventional motor fuel, as determined by the Secretary by rule; and
 (ii)reduces consumption of conventional motor fuel by 10 percent or greater as compared to model year 2010 medium- and heavy-duty vehicles of a similar vehicle type or class, unless the Secretary determines by rule that—
 (I)the percentage is not achievable for a specific vehicle type or class; and (II)an alternative percentage for that vehicle type or class will result in substantial reductions in motor fuel consumption within the United States.; and
 (B)by striking paragraph (4) and inserting the following:
					
						(4)Qualifying
 componentsThe term qualifying components means components, systems, or groups of subsystems that the Secretary determines—
 (A)to be designed to improve fuel economy or otherwise substantially reduce consumption of conventional motor fuel; or
 (B)to contribute measurably to the overall improved fuel use of an advanced technology vehicle.
							;
 (2)in subsection (b), in the matter preceding paragraph (1), by inserting or other vehicle after ultra efficient vehicle; (3)by striking subsection (f) and inserting the following:
				
					(f)Fees
 (1)In generalThe Secretary shall charge a closing fee of 50 basis points of the loan to cover applicable administrative expenses.
 (2)Use of feesFees collected under paragraph (1) shall— (A)be deposited by the Secretary into the general fund of the Treasury; and
 (B)remain available until expended, subject to such other conditions as are contained in annual appropriations Acts.; and
 (4)in subsection (h)(1)(B), by striking automobiles, or components of automobiles and inserting automobiles or other vehicles, or components of automobiles or other vehicles.  